J-S36003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEITH C. CHRISTIAN                    :
                                       :
                   Appellant           :   No. 1809 WDA 2019

    Appeal from the Judgment of Sentence Entered November 21, 2019
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0001732-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEITH C. CHRISTIAN                    :
                                       :
                   Appellant           :   No. 1810 WDA 2019

    Appeal from the Judgment of Sentence Entered November 6, 2019
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                       CP-07-CR-0002050-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 KEITH C. CHRISTIAN                    :
                                       :
                   Appellant           :   No. 1811 WDA 2019

    Appeal from the Judgment of Sentence Entered November 6, 2019
 In the Court of Common Pleas of Blair County Criminal Division at No(s):
                       CP-07-CR-0002066-2017
J-S36003-20


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    KEITH C. CHRISTIAN                           :
                                                 :
                       Appellant                 :   No. 1812 WDA 2019

       Appeal from the Judgment of Sentence Entered November 6, 2019
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                          CP-07-CR-0002065-2017


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                             FILED SEPTEMBER 15, 2020

        Appellant, Keith C. Christian, appeals from the judgment of sentence

entered on November 6, 2019 in the Criminal Division of the Court of Common

Pleas of Blair County, as made final by the denial of post-sentence motions on

November 21, 2019. Appellant claims on appeal that the trial court abused

its discretion in denying his pre-sentence motion to withdraw his guilty plea.

We disagree and, accordingly, affirm.

        The trial court aptly summarized the facts and procedural history as

follows.

        [Appellant] was charged in [four] separate criminal actions with
        drug delivery and related offenses for controlled buys that
        occurred between the time period of April 27, 2017 through
        August 8, 2017.     The [a]ffiant in each case was Sergeant
        Christopher Moser of the Altoona Police Department. The cases
        were [consolidated] and proceeded to jury trial on January 16-17,
        2019. On the second day of [trial], after the Commonwealth had
        almost completed its case-in-chief, [Appellant] indicated through
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S36003-20


     his trial counsel, Attorney Douglas J. Keating, that he wanted to
     enter an “open” plea to all counts of [the criminal informations
     filed at each case]. After [completing] both written and verbal
     colloquy[s], [the trial court] accepted [Appellant’s] open plea to
     all counts, and directed that a presentence investigation be
     performed. [The trial court] then discharged the jury.

     [Appellant’s sentencing hearing was originally scheduled] for April
     4, 2019, however, it was continued at [Appellant’s] request until
     June 17, 2019, whereupon it was once again continued at
     [Appellant’s] request until August 17, 2019. The day before [the
     hearing], [Appellant] filed a [m]otion to [d]ismiss [all charges
     lodged against him] pursuant to the Pennsylvania Supreme
     Court’s decision in Commonwealth v. Hlubin, [208 A.3d 1082
     (Pa. 2019), which held that the Municipal Police Jurisdiction Act
     did not relieve a township of its obligation to enact an ordinance
     adopting a law enforcement cooperation agreement, in order for
     said agreement to authorize a police officer’s extraterritorial
     activities outside his or her primary jurisdiction]. [The trial court]
     entered an [o]pinion and[o]rder on September 25, 2019 denying
     [Appellant’s]    motion.         [Appellant],    however,    through
     [newly-appointed counsel, Attorney Richard Corcoran, moved to
     withdraw his guilty pleas] on October 28, 2019. [Appellant’s]
     sentencing hearing was rescheduled for November 6, 2019. [Prior
     to the commencement of Appellant’s sentencing hearing, the trial
     court heard testimony and received evidence relating to
     Appellant’s motion to withdraw his guilty pleas. Thereafter, the
     court denied Appellant’s motion by order dated November 6,
     2019. The trial court] then proceeded to sentencing and imposed
     an aggregate sentence upon [Appellant] of 10½ to 21 years [of
     incarceration] in the state correctional system. [Appellant] was
     deemed not to be RRRI eligible. He received credit for time served
     since his commitment date of August 17, 2017.

     [Appellant] timely filed [p]ost-[s]entence [m]otions [p]ursuant to
     Pa.R.Crim.P. 720 on November 15, 2019, which were denied and
     dismissed without hearing by [o]rder entered November 21, 2019.

     On November 27, 2019, Attorney Corcoran filed a [n]otice of
     [a]ppeal at each criminal [docket]. [The trial court entered its
     Rule 1925(b) o]rder on December 3, 2019. [Appellant] timely
     filed his [s]tatement of [errors complained of on appeal on
     December 16, 2019 and the trial court filed its Rule 1925(a)
     opinion on January 10, 2020].

                                     -3-
J-S36003-20



Trial Court Opinion, 1/10/20, 2-4.

      Appellant’s brief raises a single question for our review.

      Whether the trial court abused its discretion when it failed to allow
      Appellant to withdraw his guilty pleas?

Appellant’s Brief at 4.

      On appeal, Appellant maintains that the trial court abused its discretion

in denying his motion to withdraw his guilty pleas.      Specifically, Appellant

points out that, at the time he entered his pleas, “he did not know that by

pleading guilty he was giving up his right to appeal decisions made on his []

motions.” Appellant’s Brief at 10. Appellant also asserts his innocence and

suggests that the Commonwealth would not be prejudiced if withdrawal were

permitted. See id. at 10-12. We disagree.

      A motion to withdraw a guilty plea before sentencing is governed by

Pa.R.Crim.P. 591, which in relevant part states that, “[a]t any time before the

imposition of sentence, the court may, in its discretion, permit, upon motion

of the defendant, or direct, sua sponte, the withdrawal of a plea of guilty or

nolo contendere and the substitution of a plea of not guilty.” Pa.R.Crim.P.

591(A).

      The standard of review we employ in challenges to a trial court's decision

regarding a presentence motion to withdraw a guilty plea is well-settled.

      A trial court's decision regarding whether to permit a guilty plea
      to be withdrawn should not be upset absent an abuse of
      discretion. An abuse of discretion exists when a defendant shows
      any ‘fair and just’ reasons for withdrawing his plea absent

                                      -4-
J-S36003-20


      ‘substantial prejudice’ to the Commonwealth. Commonwealth
      v. Pardo, 35 A.3d 1222, 1227 (Pa. Super. 2011).              In its
      discretion, a trial court may grant a motion for the withdrawal of
      a guilty plea at any time before the imposition of sentence.
      Pa.R.Crim.P. 591(A). “Although there is no absolute right to
      withdraw a guilty plea, properly received by the trial court, it is
      clear that a request made before sentencing ... should be liberally
      allowed.” Commonwealth v. Forbes, 299 A.2d 268, 271 (Pa.
      1973). The policy underlying this liberal exercise of discretion is
      well-established: “The trial courts in exercising their discretion
      must recognize that ‘before judgment, the courts should show
      solicitude for a defendant who wishes to undo a waiver of all
      constitutional rights that surround the right to trial-perhaps the
      most devastating waiver possible under our constitution.’”
      Commonwealth v. Santos, 301 A.2d 829, 830 (Pa. 1973).

      In Forbes, our Supreme Court instructed that, “in determining
      whether to grant a presentence motion for withdrawal of a guilty
      plea, ‘the test to be applied by the trial courts is fairness and
      justice.’” Forbes, 299 A.2d at 271.

Commonwealth v. Elia, 83 A.3d 254, 261–262 (Pa. Super. 2013) (parallel

citations and certain internal quotations omitted), appeal denied, 94 A.3d

1007 (Pa. 2014).

      At the outset, we are unable to agree with Appellant’s contention that

the trial court abused its discretion in refusing his request to withdraw his plea

because he did not understand that the entry of his guilty pleas would cause

him to relinquish his right to appeal certain pretrial rulings. In its Rule 1925(a)

opinion, the trial court quoted at some length the exchanges that occurred

during the course of Appellant’s plea colloquy.        See Trial Court Opinion,

1/10/20, at 5-6. These exchanges make clear that Appellant affirmatively

expressed, on the record and under oath, his understanding that the entry of

his guilty pleas would restrict the scope of any subsequent appeals and cause

                                       -5-
J-S36003-20


him to surrender appellate review of any rulings pertaining to his pretrial

motions. See id. As the trial court observed, “[a] person who elects to plead

guilty is bound by the statements he makes in open court while under oath

and he may not later assert grounds for withdrawing the plea which contradict

the statements he made at his plea colloquy.” Id., citing Commonwealth v.

Pier, 182 A.3d 476, 480 (Pa. Super. 2018).           Because the trial court’s

assessment is legally sound and firmly supported by the record, Appellant is

not entitled to relief based on his contention that he misunderstood the

consequences of his guilty pleas.

      We also reject Appellant’s claim that he offered fair and just reasons to

permit withdrawal of his guilty pleas by asserting his innocence of the charges

filed against him. Our Supreme Court has clarified that a bare assertion of

innocence is not, in and of itself, a sufficient reason to permit the withdrawal

of a guilty plea. In Commonwealth v. Carrasquillo, 115 A.3d 1284 (Pa.

2015), the Court explained:

      [A] defendant's innocence claim must be at least plausible to
      demonstrate, in and of itself, a fair and just reason for
      presentence withdrawal of a plea[.] More broadly, the proper
      inquiry on consideration of such a withdrawal motion is whether
      the accused has made some colorable demonstration, under the
      circumstances, such that permitting withdrawal of the plea would
      promote fairness and justice. The policy of liberality remains
      extant but has its limits, consistent with the affordance of a degree
      of discretion to the common pleas courts.

Id. at 1285 and 1292.




                                      -6-
J-S36003-20


      Here, applying Carrasquillo, we conclude that Appellant has offered

nothing more than a bare assertion of innocence.           Because Appellant’s

assertion was insufficient to justify an order granting the withdrawal of his

guilty plea, the trial court did not abuse its discretion in denying his motion.

      Lastly, we concur in the trial court’s conclusion that, given the timing of

the entry of Appellant’s pleas, the Commonwealth would be substantially

prejudiced by an order granting Appellant’s motion to withdraw.

      When [] a defendant attempts to withdraw a guilty plea entered
      after presentation of the Commonwealth's case-in-chief,
      “prejudice to the Commonwealth ... although difficult to prove,
      may be a very real possibility.” Commonwealth v. Morales,
      305 A.2d 11, 13 (Pa. 1973). Substantial prejudice exists if a
      defendant obtains “a full preview of the Commonwealth's evidence
      before deciding upon [his] trial strategy.” Id. Withdrawal of the
      plea also “might be a means of obtaining an entirely new jury for
      a defendant anytime he feels that the jury originally selected is
      not favorably disposed to his cause[.]” Id. Substantial prejudice
      also exists if a defendant “now has a script of the testimony of the
      principal Commonwealth witness[.]”            Commonwealth v.
      Ammon, 418 A.2d 744, 748 (Pa. Super. 1980). “Only when
      compelling reasons exist, such as a court's improper acceptance
      of a guilty plea, is a court permitted, after the Commonwealth's
      case had commenced and a guilty plea entered, to allow the
      withdrawal of the plea of guilty.” Commonwealth v. Whelan,
      392 A.2d 1362, 1364 (Pa. 1978), cert. denied, 440 U.S. 926
      (1979).

Commonwealth v. Prendes, 97 A.3d 337, 353 (Pa. Super. 2014) (parallel

citations omitted), impliedly overruled on other grounds by Commonwealth

v. Hvizda, 116 A.3d 1103, 1106 (Pa. 2015).

      In its Rule 1925(a) opinion, the trial court carefully recounted the

procedural status of Appellant’s jury trial at the time Appellant elected to


                                      -7-
J-S36003-20


tender his guilty pleas. See Trial Court Opinion, 1/10/20, at 4. In sum, the

court concluded:

      [B]ased upon the fact that [Appellant] entered his guilty plea[s]
      at a time when the Commonwealth was nearing completion of it[s]
      case-in-chief, and had presented nearly all its witnesses providing
      incriminating evidence that Appellant was involved in all four (4)
      subject controlled buys, [the court] specifically find[s] that to
      allow [Appellant] to withdraw his guilty plea[s] would constitute
      substantial prejudice to the Commonwealth.

Id. at 13.

      These findings of fact and conclusions of law regarding the prospect of

prejudice to the Commonwealth are firmly supported by the record and

consistent with the principles that guide a trial court’s discretionary authority

to permit or decline the withdrawal of a guilty plea after the commencement

and/or presentation of the prosecution’s case. Since we perceive no abuse of

the trial court’s discretion, we conclude that Appellant is not entitled to relief.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




                                       -8-
J-S36003-20




              -9-